Title: From Abigail Smith Adams to Mercy Otis Warren, 21 February 1814
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My Dear Madam
Quincy Feb’ry 21 1814

I have been for near two months confined to my chamber, and much of that time unable to write or read or my pen would not have been So long dorment. when I had but partially recoverd, my best Friend was taken Sick with  a Similar complaint of the Lungs and fever, which has so affected his Eyes that, as yet he can only write a few lines at a time, and those with pain
th my dear Madam join our Sympans family, in the afflictive dispensation which has deprived them, of an amiable and promising child
You and I my Friend, have repeatedly tasted the bitter cup, and to us are known all the pangs which rend a Parents Heart.
But thanks to our Heavenly Father who directs and  permits us, to Cast all our burdens before him; and assures us of Support and consolation—
“This Softens and refines the Soul for Heaven”
May your Dear Children find that it is good for them to be afflicted, neitherto they have been greatly distinguishd that out of nine, not one has been wanting.
we are but of the Dust, one part, one little part we dimly sean. “Nor dare we to arraign the whole Stupendious plan”
the world which we are just about to quit, opens upon us Such Scenes, as astonish and amaze us. we must leave to our ospring the further unfolding of the Drama.
I am too feeble to enlarge upon Subjects, which would require a vol’m. with an Eye of Faith we must look through this Sublinary State, and “trust the Ruler of the Skies” in full assurance that it is only a part we See, and not the whole
Be assured Dear Madam of / the Friendship and attachment / of
Abigail Adams